DAUKSCH, Judge.
This is an appeal from an order establishing arrearages and awarding other relief in a domestic relations case.
We affirm that portion of the order requiring the payment of arrearages. Appel-lee has conceded that the award of costs and fees was error so we reverse that portion of the order.
It is apparent to us and practically conceded by appellee that the mother should assist the father financially by providing child support in accordance with the usual standard of need and ability. Therefore we reverse that portion of the order denying child support and remand for an appropriate award.
AFFIRMED in part; REVERSED in part and REMANDED.
ORFINGER and SHARP, JJ., concur.